Case 4:19-cr-00419 Document1 Filed on 05/13/19 in TXSD Page 1 of 4

AO $1 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Catend Sete Sow hi
Bain piret ar Taxes
FILED

 

Southern District of Texas
MAY 13 20i9

 

 

 

United States of America )
* ) David J, Bradley, Clerk of Court
Leon Travis Beard Case No. H ] 9 0
3 8 58M
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 23, 2019 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2252A (a)(2)(B) Distribution of child pornography

This criminal complaint is based on these facts:

See attached Affidavit.

@ Continued on the attached sheet.

Complains signature

Robert J. Guerra, FBI Special Agent
Printed name and title

Sworn to before me and signed in my presence.

Date: 3 UF Z se —

ral
Lo a
Houston, Texas ancy K. Johnson, Urtited States Magistrate Judge

City and state:
Printed name and title
Case 4:19-cr-00419 Document1 Filed on 05/13/19 in TXSD Page 2 of 4

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Robert J. Guerra, being duly sworn, hereby depose and state the following:

Mi

2,

Tam a Special Agent (SA) with the Federal Bureau of Investigation (FBI), assigned to
the Special Agent in Charge (SAC), in Houston, Texas. I have been so employed since
November 2005. As part of my daily duties as an FBI agent, I am assigned to the FBI
Houston Child Exploitation Task Force which, among other things, investigates criminal
violations relating to child exploitation and child pornography, including violations
pertaining to the illegal production, distribution, receipt and possession of child
pornography, in violation of 18 U.S.C. §§ 2251, 2252A and 2252A et seq. I have received
training in the areas of child pornography and child exploitation. I have had the
opportunity to observe and review numerous examples of child pornography in all forms
of media including computer media. Child Pornography, as defined in 18 U.S.C. § 2256,
ist

“any visual depiction, including any photograph, film, video, picture, or computer or
computer-generated image or picture, whether made or produced by electronic,
mechanical, or other means, of sexually explicit conduct, where — (A) the production of
such visual depiction involves the use of a minor engaging in sexually explicit conduct;
.. - [or] (C) such visual depiction has been created, adapted, or modified to appear that
an identifiable minor is engaging in sexually explicit conduct.” For conduct occurring
after April 30, 2003, the definition also includes “(B) such visual depiction is a digital

image, computer image, or computer-generated image that is, or is indistinguishable
from that of a minor engaging in sexually explicit conduct.”

This Affidavit is made in support of a criminal complaint charging Leon Travis
BEARD with violating 18 U.S.C. § 2252A(a)(2), the distribution of child pornography
within the Southern District of Texas.

Because this Affidavit is being submitted for the limited purpose of securing a criminal
complaint, I have not included each and every fact known to me concerning this
investigation, I have set forth only those facts that I believe are necessary to establish
probable cause that evidence of violation of 18 U.S.C. § 2252A(a)(2) on or about February
23, 2019, have been committed by Leon Travis BEARD. Where statements of others are

set forth in this Affidavit, they are set forth in substance and in part.
Case 4:19-cr-00419 Document1 Filed on 05/13/19 in TXSD Page 3 of 4

4. On or about February 23, 2019, SA Grant witnessed the LIVEME_ user
“Hellboylover1982” share several Mega links within the LIVEME group “Young Girl
Lover”. Your affiant has reviewed the material contained within some of the Mega links
and determined several of the files depict child pornography as defined by Title 18, United
States Code, Section 2256. Below is a description of 3 files contained within the Mega
links sent by the L[VEME user “Hellboylover1982” on or about February 23, 2019:

a) ep c.mp4- This is a video file that is 47 seconds in length depicting a minor female,
who appears to be under the age of 12, being orally penetrated by an adult male’s
penis.

b) 1_5089307152204431386.mp4- This is a video file that is 16 seconds in length
depicting a minor female, who appears to be under the age of 10, being orally
penetrated by an adult male’s penis.

¢) 1_5015072323280044044.mp4- This is a video file that is 1 minute and 1 second
in length depicting a minor female, who appears to be under the age of 8, being
orally penetrated by an adult male’s penis.

5. FBI Salt Lake City provided LIVEME with an administrative subpoena requesting
subscriber information for the LIVEME account “Hellboyloverl1982” and LIVEME

provided the following information:

Username: Hellboylover1982
SID: 244594072
Telephone: 346-232-5802
Registration Device: Model 2987

Sex: Male

DOB: 04/28/1982
Instagram: Ibeard1982

6. Database searches for individuals associated with the Instagram account “1beard1982”
and the date of birth provided on LIVEME, it was determined that the most likely user of
the LIVEME “Hellboylover1982” account was Leon Travis BEARD (BEARD), a

registered sex offender. BEARD is currently being housed at the Southeast Transitional
Case 4:19-cr-00419 Document1 Filed on 05/13/19 in TXSD Page 4 of 4

Center (STC) located at 10950 Beaumont Highway, Houston, Texas 77078, after being
released from Texas Department of Criminal Justice.

7. On or about May 6, 2019, FBI Houston received the case file containing the investigative
details relevant to the investigation as described above from FBI Salt Lake City. Your
Affiant subsequently reviewed all of the provided case materials to include the suspected
files of child pornography attributed to the LIVEME chats as well as the Mega links that
were posted within the LIVEME chat on or about February 23, 2019, Your Affiant
determined that the files, described in detail above in paragraph 23, depict child
pornography as defined by Title 18, United States Code, Section 2256,

8. On May 10, 2019, BEARD was interviewed by SA Robert J. Guerra at the STC. After
being advised of his Miranda Rights, BEARD stated that he understood his rights and
agreed to make a statement. BEARD acknowledged being the user of the LIVEME profile
“Hellboylover1982”. BEARD admitted to trading child pornography via LIVEME as well
as the mobile application, KiK. Beard also admitted to opening Mega and Dropbox
accounts in order to store child pornography. BEARD was shown screen shots of child
pornography files that were contained within the Mega links he had sent to the L[VEME
group. BEARD stated he recognized several of the files shown to him.

CONCLUSION

9. Based on all information set forth above, your Affiant believes there is probable cause
to believe that on or about February 23, 2019, Leon Travis BEARD, was in violation of
Title 18 U.S.C. § 2252A (a)(2)(B) by distributing child pornography material via

LIVEME. |

Robert J. Guerra
Special Agent, FBI

A
Subscribed and sworn before me this /3 day of May 2019.

EZ, UV
5 open he
United Stafes Magistrate Judge

A

Wo
